976 F.2d 733
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Howard NEWMAN, Plaintiff-Appellant,v.R.A. SOLTIS;  Raucher;  Brooks;  Hardy;  Mary A. Sauvey,Dr.;  John C. Gluch, Warden;  United States ofAmerica;  Unicor, Federal PrisonIndustries, Defendants-Appellees.
No. 92-1242.
United States Court of Appeals, Sixth Circuit.
Sept. 24, 1992.

Before KEITH, DAVID A. NELSON and RYAN, Circuit Judges.

ORDER

1
This is a Bivens action (see  Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971) that was dismissed without prejudice under Rule 12(b)(6).   Fed.R.Civ.P.  The plaintiff, William Newman, appeals from the dismissal.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record and briefs, the panel unanimously agrees that oral argument is not needed.   See Fed.R.App.P. 34(a).


2
Newman, a federal prisoner, claimed that he was injured while working in a prison factory;  that defendant Sauvey, a prison doctor, refused to perform medical tests;  and that defendant Soltis, a foreman at the factory, refused his requests for medical attention and made him continue working in violation of his Eighth Amendment right to be free of cruel and unusual punishment.


3
Upon review of a report and recommendation by a magistrate judge, the district court dismissed the action for failure to state a claim on which relief could be granted.   Newman has appealed the dismissal as to defendant Soltis only.


4
Upon consideration, and pursuant to Rule 9(b)(3), Rules of the Sixth Circuit, we affirm the district court's judgment for the reasons stated in the report and recommendation dated July 31, 1991, as adopted by the district court in its judgment of January 31, 1992.